Vista nuestra resolución de hoy en el caso No. 295 de El Pueblo de Puerto Bico contra, la Corte de Distrito de Humacao, Eon. B. Ar-jona Siaca, Juez, sobre Mandamus, se hace definitivo el auto inhibi-torio que a instancia de Carmelo Rosario libramos contra la Corte Municipal de Caguas por su Juez Especial Luis C. Trigo, Juez Municipal General, para que se abstenga de continuar los procedimien-tos en dicho caso seguido por denuncia contra Carmelo Rosario por delito de acometimiento y agresión con circunstancias agravantes en la persona de Luis Arroyo.